DETAILED ACTION
Election/Restrictions
Claims 1-7 and 16-20 are allowable. The restriction requirement between species and/or inventions, as set forth in the Office action mailed on 08/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/13/2021 is withdrawn.  Claims 8-15, directed to Specie II of Figure 5 (being drawn to processing of query requests for identity type information) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 
Independent claims 1 and 7 are directed to methods for performing traffic control on a user equipment accessing a wireless access point.  The independent claims were amended to further define the claimed invention.  Specifically, independent claims 1 was amended to show: “…a step of determining identity type information of the user equipment, the user equipment being connected to a shared wireless access point provided by a wireless routing device, wherein the step of determining identity type information of the user equipment comprises: corresponding a first user account to the user equipment accessing the shared wireless access point in a wireless connection application, corresponding a second user account to a provider of the wireless routing device in the wireless connection application, detecting whether the first user account and the second user account are a same account, determining the user equipment as a preferred device when the first user account and the second user account are the same account; and preferentially scheduling traffic of the user equipment if the identity type information of the user equipment indicates that the user equipment is the preferred device, wherein the preferred device comprises an owner's device of the provider of the wireless routing device.”  On the other hand, independent claim 7 was amended to show: “…receiving a connection request of the user equipment for a shared wireless access point provided by a wireless routing device, and allocating an IP address in a limited scheduling IP address field to the user equipment; a step of determining device identification information of the user equipment, wherein the step of determining device identification information of the user equipment comprises: corresponding a first user account to the user equipment accessing the shared wireless access point in a wireless connection application, corresponding a second user account to a provider of the wireless routing device in the wireless connection application, detecting whether the first user account and the second user account are a same account, determining the user equipment as a preferred device or a familiar device when the first user account and the second user account are the same account; and reallocating an IP address in a priority scheduling IP address field to the user equipment if the identity type information of the user equipment indicates that the user equipment is an owner's device or [[a]]the familiar device of [[a]]the provider of the wireless routing device.”

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  

Previously-cited Pang et al. (US 2019/0174360), Larkin et al. (US 2016/0021150) and Harp et al. (US 2016/0315973), taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9749946 B2 – directed to a method and apparatus for improved reselection during mode transitions at a user equipment (UE). 
US 20090213799 A1 – elates to a method for setting a terminal (user equipment) identifier in a mobile communication system as terminal (user equipment) identification information, when data delivered through a dedicated logical channel is transmitted through a common transport channel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413